Levine, J.
Appeal, by permission, from an order of the Supreme Court (Dier, J.), entered May 7, 1990 in Warren County, which denied plaintiffs’ motion to correct defendant’s answer.
Plaintiffs commenced this action for, inter alia, breach of contract arising out of defendant’s agreement to construct a residence for them according to certain plans and specifications. Following service of the complaint, defendant served a verified answer which contained general denials as well as defenses and counterclaims. Plaintiffs then moved, pursuant to CPLR 3024 (a) and (b), to correct defendant’s answer, claiming that it was vague and ambiguous and that it included references to the parties’ settlement negotiations which were prejudicial and unnecessary. Supreme Court denied plaintiffs’ motion and this appeal followed.
We have reviewed defendant’s answer, including his defenses and counterclaims, and find that, while it is prolix and inartfully drawn, the matters asserted therein appear to be relevant to the parties’ controversy (see, Wegman v Dairylea Coop., 50 AD2d 108, 111, lv dismissed 38 NY2d 710, 918), responsive to the allegations in the complaint and not so prejudicial as to lead us to conclude that Supreme Court abused its discretion in denying plaintiffs’ motion (see, supra, at 111-112; 3 Weinstein-Korn-Miller, NY Civ Prac If 3024.13).
Order affirmed, with costs. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.